Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claims 1-13 are objected to because of the following informalities:  
Claim 1 lines 14-15: “and storing into the digital baseband samples into the data buffer” is ungrammatical.
The remaining claims are dependent. Appropriate correction is required.

Election/Restrictions

Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.

Drawings

The drawings are objected to because in Fig. 1 there are two elements 104 (see SPI 1 and SPI 2). According to page 6 of the specification, one of these should be 103.  


Specification

The disclosure is objected to because of the following informalities:
On page 5 of the specification, the TCXO is referred to as both element 101 and 111. In Fig. 1 the TCXO is element 101. The specification should be amended for consistency.  
On page 6, line 5, clock signal 113 should be amended to 118 in view of lines 3-4 and page 5 lines 20-24. 



CLAIM INTERPRETATION

The terms “analog signal processing circuit”, “input interface circuit”, and “communication module” in claims 1-13 would be understood by one of ordinary skill as having sufficiently definite meanings as the names for structure and therefore do not invoke 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the digital clock signal, and the spread spectrum signal. In Fig. 1 the analog signal processing circuit appears to be shown at 111. However 111 is not shown as receiving a digital clock signal. Circuit 111 receives only timing signal 112 from TCXO 101 and the spread spectrum signal from filter 106. 
The digital clock signal is recited in lines 5-6 as being generated by the clock generator, and the clock generator and digital clock signal are shown at 102 and 118, respectively, in Fig. 1. Clock signal 118 is not shown as being received by circuit 111. Instead, circuit 111 is shown as outputting a different clock signal 113. Page 5 lines 20-24 describe the different frequencies of clock signals 113 and 118, but there does not appear to be any description of how clock signal 113 is generated.
Therefore, as described in the specification, the analog signal processing circuit does not appear to receive the digital clock signal as claimed. It is unclear if the claim language is incorrect, or if an arrow is missing or incorrectly drawn in Fig. 1, or if there is a problem with the written description of Fig. 1. The scope of the claim cannot be clearly determined.
Lines 13-15 of claim 1 then recite an input interface circuit receiving the digital clock signal. In Fig. 1 the element corresponding to the claimed input interface circuit appears to be SPI2 104, which is shown receiving clock signal 113 from 111. Again, lines 5-6 of the claim recite the digital clock signal being generated by a clock generator, and Fig. 1 shows such signal 118 generated by clock generator 102. However Fig. 1 shows SPI2 104 receiving clock signal 113, which is not generated by clock generator 102, but output by 111. This contradiction with the specification makes it unclear what 
For purposes of applying prior art, Examiner will assume that the claims as written represent Applicant’s invention.

Regarding claim 5, the scope of “wherein the analog processing circuit is not powered outside of the predetermined duration of the timing pulse” cannot be clearly determined. The recited function does not follow from the structure recited in the claim, i.e. the oscillator, clock generator, analog signal processing circuit, counter circuit, data buffer, input interface circuit, or processor, so it is unclear whether the function requires some other structure or is simply a result of operating the signal processing device in a certain manner. That is, there is no recited structure for powering/not powering the analog processing circuit based on the timing pulse. One of ordinary skill would not be able to clearly determine what is and is not covered by the claim.

Regarding claim 9, the scope of “wherein the signal processing device is solar-powered” cannot be clearly determined. The recited function does not follow from the structure recited in the claim, i.e. the oscillator, clock generator, analog signal processing circuit, counter circuit, data buffer, input interface circuit, or processor, so it is unclear whether the function requires some other structure or is simply a result of operating the signal processing device in a certain manner. That is, there is no recited structure for providing solar power. One of ordinary skill would not be able to clearly determine what is and is not covered by the claim.

The remaining claims are dependent.

Allowable Subject Matter

Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the closest prior art (Krasner, US 5,825,327) teaches a signal processing device for detecting a spread spectrum signal modulated with a pseudorandom code of a predetermined number of chips (GPS receiver, Fig. 2A), comprising: 
a temperature-compensated crystal oscillator providing a timing signal accurate to a predetermined fraction of one of the chips (TCXO 212, Fig. 2A); 
a clock generator receiving the timing signal to generate a digital clock signal of a predetermined frequency (such generator is inherent to generation of “SAMPLE CLK” 219); 
an analog signal processing circuit receiving the timing signal, the digital clock signal and the spread spectrum signal and providing digital baseband samples of the 
a data buffer (205a, 205b; “each buffered set of samples” 18:5-6); and
a processor which retrieves the stored baseband samples from the data buffer to perform signal detection (207).
Krasner teaches that the digital baseband samples are stored in the data buff (18:5-6). However Krasner does not teach or make obvious a counter circuit receiving the digital clock signal to provide a timing pulse of a predetermined duration or an input interface circuit for the data buffer, receiving the digital baseband samples, the digital clock signal and the timing pulse, and storing into the digital baseband samples into the data buffer over the predetermined duration. 

Penna (US 7,619,560) teaches a signal processing device for detecting a spread spectrum signal modulated with a pseudorandom code of a predetermined number of chips (GPS signal processing device Fig. 2), comprising an analog signal processing circuit providing digital baseband signals at each period of a clock signal (11, “CLOCK”, “DATA (1-bit)”), a counter circuit receiving the digital clock signal (4-bit Counter 20), a data buffer (FIFO 15), an input interface circuit (SSP 14) for the data buffer, receiving the digital baseband samples (“DATA (1-bit)”) and the digital clock signal (“CLOCK”), and storing the digital baseband samples into the data buffer (1:32-36), and a processor which retrieves the stored baseband samples from the data buffer to perform signal detection (17; 1:47-54). Penna therefore teaches a counter circuit and input interface to provide a timing pulse of a predetermined duration, or an input interface circuit receiving the timing pulse and storing the digital baseband samples into the data buffer over the predetermined duration. 

Street (US 8,717,236) teaches a signal processing device for detecting a spread spectrum signal modulated with a pseudorandom code of a predetermined number of chips (Fig. 1) comprising a TCXO providing a timing signal (14, Fig. 1; 6:7-9) and a timer (24) comprising either a clock or a counter (6:24-28) receiving the timing signal. Street further teaches an analog signal processing circuit (12, 16) receiving the timing signal and the spread spectrum signal and providing digital baseband samples (output of A/D 16), a data bugger (20), and an input interface circuit (18) that receives the digital baseband samples and a signal from timer 24 and stores the digital baseband samples into the data buffer over a predetermined duration (6:12-19; 6:29-42 “100 ms”). However Street does not teach timer/counter 24 providing a timing pulse of a predetermined duration, or the input interface circuit receiving the pulse and storing the digital baseband samples into the data buffer over the pulse duration.

King (US 6,121,923) teaches a signal processing device for detecting a spread spectrum signal modulated with a pseudorandom code of a predetermined number of chips (Fig. 1) comprising a time base (107) and a timer/sequencer (113) for providing digital samples and storing them in a data buffer (117; 7:3-32). However King does not remedy the deficiencies of Krasner, Penna, and Street.

The prior art therefore does not teach or make obvious a counter circuit receiving a digital clock signal to provide a timing pulse of a predetermined duration, or an input interface circuit receiving the timing pulse and storing the digital baseband samples into the data buffer over the predetermined duration. 

Examiner notes that the prior art has been applied to the claims as written and will be reevaluated in view of any amendments made to overcome the rejections under 35 U.S.C. 112(b).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSI J GALT/Primary Examiner, Art Unit 3648